DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-20 have been considered but are moot in view of the new grounds of rejection based on new prior art to Sato (US PGPub 2015/0206929).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 explicitly establish the element “a patterned metal layer” which is properly cited when they state “the patterned metal layer” near the end of claim 1.  However, claim 4 still recites “the metal layer” and it is unclear whether said limitations are referring to “the patterned metal layer” or whether the limitation is referring to another element.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14, 16-19 depend from cancelled claim 13 and are not in proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US PGPub 2015/0206929).
Re claim 1: Sato teaches (e.g. figs. 7 and 9) a display panel, comprising: a base substrate (TFT substrate 120; e.g. paragraph 32); pixel units (sub-pixels 212; e.g. paragraph 32) on the base substrate (120), each of the pixel units (210) comprising a 232, drive transistor 230 having semiconductor portion 234, and portion of 231 acting as a gate of drive transistor 230; e.g. paragraph 43; hereinafter “DCL”); and a patterned metal layer (first electrode 171 containing any one of Mo and W; e.g. paragraph 40) between the drive circuit layer (DCL) and the base substrate (120), wherein the drive circuit layer (DCL) comprises a power line (232; 232 is can be considered a power line since as recited in paragraph 93 of the specification as filed states that plural elements in three different layers together forms the power line), and a thin film transistor (230) including an active layer (234), and the patterned metal layer (171) comprises a first part (portion of 171 that’s under the left-most via of fig. 7; hereinafter “1P”) at least configured to be connected with the power line (232) of the drive circuit layer (DCL), a second part (portion of 171 labeled “2P”), and a third part (portion of 171 labeled “3P”), an orthographic projection of the third part (3P) on the base substrate (120) being at least partially overlapped with that of the active layer (234) of the thin film transistor (230) on the base substrate (120).
Re claim 2: Sato teaches the display panel wherein the power line (232) is configured to provide a power voltage signal for the pixel units (212), and the first part (1P) is connected with the power line (232) in parallel (1P and 232 are in parallel orientation since one is disposed on the other in planar fashion).
Re claim 3: Sato teaches the display panel wherein the power line (232) comprises a part of a source-drain conducting layer (232 is connected to the source of TFT 230).
Re claim 4: Sato teaches the display panel wherein the drive circuit layer (DCL) comprises a capacitor (capacitance formed between 131 and 172; hereinafter “C1”), the C1) comprising a first electrode (electrode 172; e.g. paragraph 43) and a second electrode (electrode 131), the first electrode (172) being located between the second electrode (131) and the second part (2P), an orthographic projection of the first electrode (172) on the base substrate (120) being at least partially overlapped with that of the second part (2P) on the base substrate (120), and the second electrode (131) being electrically connected (through 230) with the second part (2P) of the metal layer (332).
Re claim 7: Sato teaches the display panel wherein the display panel comprises a display area (light emitting area LEA) and a peripheral area (peripheral area of the display as shown in fig. 9 where 171 extends to the periphery; hereinafter “PA”), wherein the first part (1P) of the patterned metal layer (171) is located in the display area (LEA), and the patterned metal layer (171) further comprises a fourth part (part of 171 which extends to the periphery of the display; hereinafter “4P”) located in the peripheral area (PA), and configured to transfer signals (VDD; e.g. paragraph 45).
Re claim 8: Sato teaches the display panel wherein the display panel further comprises a barrier layer (161) and a buffer layer (163) between the base substrate (120) and the drive circuit layer (DCL), the patterned metal layer (171) being provided between the barrier layer (161) and the buffer layer (163).
Re claim 9: Sato teaches (e.g. figs. 7 and 9) a method for manufacturing a display panel, comprising: forming a patterned metal layer (first electrode 171 containing any one of Mo and W; e.g. paragraph 40) on the base substrate (TFT substrate 120; e.g. paragraph 32); and forming pixel units (sub-pixels 212; e.g. paragraph 32) on the patterned metal layer (171), each of the pixel units (212) 232, drive transistor 230 having semiconductor portion 234, and portion of 231 acting as a gate of drive transistor 230; e.g. paragraph 43; hereinafter “DCL”); wherein the drive circuit layer (DCL) comprises a power line (232; 232 is can be considered a power line since as recited in paragraph 93 of the specification as filed states that plural elements in three different layers together forms the power line), and a thin film transistor (230) including an active layer (234), and the patterned metal layer (171) comprises a first part (portion of 171 that’s under the left-most via of fig. 7; hereinafter “1P”) at least configured to be connected with the power line (232) of the drive circuit layer (DCL), a second part (portion of 171 labeled “2P”), and a third part (portion of 171 labeled “3P”), an orthographic projection of the third part (3P) on the base substrate (120) being at least partially overlapped with that of the active layer (234) of the thin film transistor (230) on the base substrate (120).
Re claim 10: Sato teaches the method wherein the power line (232) provides a power voltage signal for the pixel units (212), and the first part (1P) being is formed to be connected with the power line (232) in parallel (1P and 232 are in parallel orientation since one is disposed on the other in planar fashion).
Re claim 11: Sato teaches the method wherein a capacitor (capacitance formed between 131 and 172; hereinafter “C1”) and a thin film transistor (drive transistor 230) are formed in the drive circuit layer (DCL); wherein the capacitor (C1) comprises a first electrode (electrode 172; e.g. paragraph 43) and a second electrode (electrode 131), the first electrode (172) being formed between the second electrode (131) and the second part (2P), an orthographic projection of the first electrode (172) on the base 120) being at least partially overlapped with that of the second part (2P) on the base substrate (120), and the second electrode (131) being formed to be electrically connected (through 230)  with the second part (2P) of the metal layer (171).
Re claim 15: Sato teaches the method further comprising forming a barrier layer (161) and a buffer layer (163) between the base substrate (120) and the drive circuit layer (DCL), wherein the metal layer (171) is formed between the barrier layer (161) and the buffer layer (163).
Re claim 20: Sato teaches (e.g. figs. 7 and 9) a display device, comprising a display panel, wherein the display panel comprises: a base substrate (TFT substrate 120; e.g. paragraph 32); pixel units (sub-pixels 212; e.g. paragraph 32) on the base substrate (120), each of the pixel units (210) comprising a drive circuit layer (high reference potential side 232, drive transistor 230 having semiconductor portion 234, and portion of 231 acting as a gate of drive transistor 230; e.g. paragraph 43; hereinafter “DCL”); and a patterned metal layer (first electrode 171 containing any one of Mo and W; e.g. paragraph 40) between the drive circuit layer (DCL) and the base substrate (120), wherein the drive circuit layer (DCL) comprises a power line (232; 232 is can be considered a power line since as recited in paragraph 93 of the specification as filed states that plural elements in three different layers together forms the power line), and a thin film transistor (230) including an active layer (234), and the patterned metal layer (171) comprises a first part (portion of 171 that’s under the left-most via of fig. 7; hereinafter “1P”) at least configured to be connected with the power line (232) of the drive circuit layer (DCL), a second part (portion of 171 labeled “2P”), and a third part (portion of 171 labeled “3P”), an orthographic projection of the third part (3P) on the 120) being at least partially overlapped with that of the active layer (234) of the thin film transistor (230) on the base substrate (120).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822